Motion Granted and Order filed December 8, 2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-11-00976-CV
                                  ____________

   HERITAGE GULF COAST PORPERTIES, LTD. and SUMER S. PINGLIA,
                           Appellants
                                V.
       SANDALWOOD APARTMENTS, INC., JAIKISHIN S. BHAGIA
                  and NANIK BHAGIA, Appellees
                               and
                       NO. 14-11-00980-CV
                         _____________

       SANDALWOOD APARTMENTS, INC., JAIKISHIN S. BHAGIA
                  and NANIK BHAGIA, Appellant
                              V.
   HERITAGE GULF COAST PORPERTIES, LTD. and SUMER S. PINGLIA,
                           Appellees


                      On Appeal from the 11th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2008-64342


                                     ORDER

      Heritage Gulf Coast Properties and Sumer S. Pinglia filed a notice of appeal from
the judgment signed August 3, 2011, and the appeal was assigned to this court under our
appellate number 14-11-00976-CV. Sandalwood Apartments, Inc., Jaikishin S. Bhagia,
and Nanik S. Bhagia filed a notice of cross appeal from the same judgment signed August
3, 2011, and the appeal was assigned to this court under our appellate number
14-11-00980-CV. On December 1, 2011, Sandalwood Apartments, Inc., Jaikishin S.
Bhagia, and Nanik S. Bhagia filed an unopposed motion to consolidate the related appeals.
The motion is GRANTED and we issue the following order:

      We order the appeals pending under our appellate case numbers 14-11-00976-CV
and 14-11-00980-CV CONSOLIDATED. The existing filing deadlines in case number
14-11-00976-CV will apply to both cases.



                                         PER CURIAM




                                           2